Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 1/29/2021.
Claims 1-20 are pending for this examination.
Claims 1, 8, and 15 were amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner notes that the NPL reference of “Yiyang Zhao et al.” in the IDS dated 11/17/2020 was NOT considered and crossed out.  Examiner points out that there was an attached NPL reference filed with the IDS dated 11/17/2020 which has the same title as what is listed on the IDS of “Batch Scheduling of Multi-Product Pipeline Networks”, but the author in the attached NPL reference was “Vlot, S.J.” and the reference is only 2 pages, whereas the IDS listed the author as “Yiyang Zhao et al.” and said the reference should be 7 pages.  As such, Examiner points out that the attached NPL reference with the IDS dated 11/17/2020 should not be the same as the reference cited on the NPL dated 11/17/2020.  Hence this NPL reference is cross out as the corresponding reference that was filed with the IDS is not what is being cited on the IDS.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for performing reduction operations, scatter operations, and gather operations, and systems for implementing these operations across networks, and systems implementing reduce scatter operations and all-gather operations, however, the prior art does not fairly teach or suggest, individually or in combination, a processor system and method for implementing pipelining multi-directional reduction by using one or more reduce scatter operations and one or more all gather operations to a plurality of independent networks and sequentially executing the operations in each of the plurality of independent networks in a serialized execution order and time period based on requiring fewer transmissions between respective networks being least efficient as claimed.  More specifically, Examiner finds the application of reduce scatter operations and all-gather operations in a serialized execution order and time period, with the time period as defined in the claims, to implement pipelining multi-directional reduction to be different from other prior art.  Applicant argues these limitations on Pages 9-13 of Applicant’s Remarks filed 1/29/2021.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sridharan et al. (US 2018/0322386) teaches a system for implementing machine learning where reduce scatter operations and allgather operations are performed.
Fleischer et al. (US 9,632,777) teaches a system implementing gather/scatter operations on packed loading / storing instructions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL SUN/Primary Examiner, Art Unit 2183